DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
This action is pursuant to claims filed on February 16, 2021. Claims 1-4, 9-12, 15 and 18-20 are pending. Claims 5-8, 13, 14, 16-19 are cancelled. A complete action on the merits of claims 1-4, 9-12, 15 and 18-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-12, 15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a body having a first flexibility, the body having: a first end and a second end… the first end including a barbed stem, the barbed stem having a second flexibility less than the first flexibility of the body …” However, it is unclear how the first end of the body which has the barbed stem can have both the first and second flexibility as claimed. 
Accordingly, claims 2-4 and 9-12 are rejected by virtue of their dependency on independent claim 1. Claims 15 and 20 recite the same subject matter and are rejected for the same rationale as claim 1. Accordingly, claims 18-19 are rejected by virtue of its dependency on independent claim 15. 
Appropriate corrections are required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 15, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papaloannou et al. (hereinafter ‘Papaloannou’, U.S. Pat. No. 10,034,707), in view of Selkee (U.S. Pat. No. 9,101,734).
In regards to claim 1, Papaloannou discloses a medical device (10 in Fig. 1) comprising: an elongate body (catheter body 12) having a proximal portion (proximal portion 16) and a distal portion (distal portion 14), the distal portion having: an interior surface and an exterior surface opposite of the interior surface (inner surface and the outer surface of the tube 27 of portion 14), the distal portion being transitionable between a first substantially linear configuration and a second configuration (the deflection section 14 as shown in Fig. 1 assumes a curvilinear configuration, col. 7, ln. 2-5); and a detachable element (distal tip electrode section 15 in Fig. 1; other figures including Figs. 4, 5A and 5B shows the section 15 in its detached form prior to assembly) including a body (38) having a first flexibility (substrate 38 is formed from porous ceramic material or any other suitable non-conductive polymer such as polyethylene or Teflon, col. 7, ln. 51-55), the body having: a first end (stem portion 38N) and a second end (distal portion 38D), the first end including a stem configuration to engage the distal portion of the elongate body (the stem portion 38N is configured to be inserted into the tubing 27 of the elongate body 12 as shown in Fig. 4), the stem having a second flexibility less than the first flexibility of the body once it is inserted into the connector tube (27) and attached by polyurethane glue of the like (col. 8, ln. 14-17); and at least one mapping element (different 
However, Papaloannou does not disclose that the stem is a barbed stem.
Selkee teaches a distal tip of a catheter (tip 438 in Fig. 4) similar to Papaloannou. The distal tip comprises a stem (437) having a plurality of serrations/barbs (437a) to improve bonding/welding of the tip (438) with another element of the distal portion of the catheter (col. 7, ln. 55-59). Given that Papaloannou discloses that the stem portion is received by the distal portion for attachment (col. 8, ln. 14-17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem of Papaloannou and incorporate a plurality of serrations/barbs as taught by Selkee, thereby arriving at the claimed invention as doing so improvise bonding/welding of the detachable element with the distal portion.
In regards to claim 9, Papalannou/Selkee combination further discloses an elongate body (elongate body 12 in Fig. 1), the distal portion being a distal portion of the elongate body, the at least one mapping element being an area of thermally conductive maerial that is incorporated into the elongate body (Fig. 1 illustrates that the distal tip comprising the microelectrodes are incorporated or attached to the body 12).
In regards to claim 10, Papalannou/Selkee combination further discloses the detachable element having a circumference, each of the at least one mapping elements extending around less than an entirety of the circumference (the tip 15 has a tubular shape having a circumference and 
In regard to independent claim 15 and claim 19, Papaloannou discloses a medical system (col. 13, ln. 40-63), comprising: a medical device (10 in claim 1) comprising: 
an elongate body (catheter body 12) having: an interior surface and an exterior surface opposite of the interior surface (inner surface and the outer surface of the body 12) and a first flexibility, the elongate body being transitionable between a first substantially linear configuration and a second configuration (the deflection section 14 as shown in Fig. 1 assumes a curvilinear configuration, col. 7, ln. 2-5); and a detachable element (distal tip electrode section 15 in Fig. 1; other figures including Figs. 4, 5A and 5B shows the section 15 in its detached form prior to assembly) including a body (38) having a first flexibility, the detachable element having: a first end and a second end opposite the first end (distal tip electrode section 15 in an exemplary embodiment as shown in Figs. 5A-5B comprises a narrower proximal stem portion 38N, the first end, and a distal tip portion 38D, the second end), the first end including a stem configured to engage the elongate body (the portion 38N engaged with the tube 27 as shown in Fig. 4), the stem having a second flexibility less than the first flexibility of the body once it is inserted into the connector tube (27) and attached by polyurethane glue of the like (col. 8, ln. 14-17);; and at least one mapping element (different shaped microelectrodes 40 as shown in Figs. 5A and 5B. col. 9, ln. 24-27, note that the electrodes 40 extend longitudinally in a distal to proximal direction, thus meeting claim 19), the at least one mapping element being an area of thermally conductive material having a third flexibility that is at least substantially the same as the first flexibility (each of the microelectrodes which are thin metal coating when coated onto the distal  a control unit in communication with the medical device (col. 13, ln. 40-59: a computer is in communication with the catheter 10).
However, Papaloannou does not disclose that the stem is a barbed stem.
Selkee teaches a distal tip of a catheter (tip 438 in Fig. 4) similar to Papaloannou. The distal tip comprises a stem (437) having a plurality of serrations/barbs (437a) to improve bonding/welding of the tip (438) with another element of the distal portion of the catheter (col. 7, ln. 55-59). Given that Papaloannou discloses that the stem portion is received by the distal portion for attachment (col. 8, ln. 14-17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stem of Papaloannou and incorporate a plurality of serrations/barbs as taught by Selkee, thereby arriving at the claimed invention as doing so improvise bonding/welding of the detachable element with the distal portion.
In regards to claim 18, see the rejection of claim 10 above.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Papaloannou and Selkee as applied to claim 1 above, and further in view of Weber et al. (hereinafter ‘Weber’, U.S. PGPub. No. 2015/0366608).
In regard to claims 2-4, Papalannou/Selkee combination discloses the invention substantially as claimed in claim 1 and discussed above. Papalannou further discloses that the thermally conductive material includes thin metal coatings such as gold, platinum, platinum/iridium (col. 9, ln. 24-41).
However, Papalannou/Selkee combination is silent as to the thermally conductive material including metallic nanoparticles comprising of at least one of platinum and platinum-iridium.
Weber teaches providing conductive ink on a catheter shaft ([0054]) wherein the conductive ink comprises platinum, gold or silver nanoparticles ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the conductive ink of Weber so as to form the thermally conductive material of Papalannou/Selkee combination, thereby arriving at the claimed invention. Forming the conductive ink with suitable nanoparticles for printing on a catheter shaft is known in the art and selecting any of the known materials or methods to form the conductive ink involves routine skilled in the art and a predictable result would ensue.
  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Papalannou and Selkee as applied to claim 1 above, in view of Laufer et al. (hereinafter ‘Laufer’, U.S. PGPub. No. 2003/0159700).
In regard to claims 11-13, Papalannou/Selkee combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Papalannou/Selkee combination does not disclose the at least one treatment element including an expandable treatment element, the at least one mapping element being an area of thermally conductive material that is incorporated into the expandable treatment element.
Laufer teaches providing a catheter having a distal end comprising a plurality of electrodes to deliver RF energy (see Fig. 8 & 9) and in an alternate embodiment, providing a distal end comprising an expandable balloon (see Fig. 10B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of Papalannou/Selkee combination and provide a balloon so that the balloon is adapted to radially expand to contact tissue during ablation ([0140]) and the selection . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Papalannou, Selkee, Laufer as applied to claim 11/1 above, and further in view of Weber.
In regard to claim 12, Papalannou/Selkee/Laufer combination discloses the invention substantially as claimed in claim 11/1 and discussed above. Papalannou further discloses that the thermally conductive material includes thin metal coatings such as gold, platinum, platinum/iridium (col. 9, ln. 24-41).
However, Papalannou/Selkee combination is silent as to the thermally conductive material including metallic nanoparticles.
Weber teaches providing conductive ink on a catheter shaft ([0054]) wherein the conductive ink comprises platinum, gold or silver nanoparticles ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the conductive ink of Weber so as to form the thermally conductive material of Papalannou/Selkee/Laufer combination, thereby arriving at the claimed invention. Forming the conductive ink with suitable nanoparticles for printing on a catheter shaft is known in the art and selecting any of the known materials or methods to form the conductive ink involves routine skilled in the art and a predictable result would ensue.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Papalannou, Selkee, Weber, and further Jimenez (U.S. Pat. No. 7,879,029) and Richardson et al. (hereinafter ‘Richardson’, U.S. Pat. No. 9,119,600).
In regards to independent claim 20, Papaloannou discloses a medical system (col. 13, ln. 40-63), comprising: a medical device (10 in claim 1) comprising: an elongate body (catheter 
However, Papaloannou does not disclose that the stem is a barbed stem.
Selkee teaches a distal tip of a catheter (tip 438 in Fig. 4) similar to Papaloannou. The distal tip comprises a stem (437) having a plurality of serrations/barbs (437a) to improve 
However, Papalannou/Selkee combination is silent as to the thermally conductive material including metallic nanoparticles comprising of at least one of platinum and platinum-iridium.
Weber teaches providing conductive ink on a catheter shaft ([0054]) wherein the conductive ink comprises platinum, gold or silver nanoparticles ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the conductive ink of Weber so as to form the thermally conductive material of Papalannou/Selkee combination, thereby arriving at the claimed invention. Forming the conductive ink with suitable nanoparticles for printing on a catheter shaft is known in the art and selecting any of the known materials or methods to form the conductive ink involves routine skilled in the art and a predictable result would ensue.
However, Papalannou/Selkee/Weber combination does not disclose that the plurality of electrodes are configured to record at least one impedance measurement and a control unit configured to receive the at least one impedance measurement from the plurality of electrodes to assess a formation for a lesion in an area of tissue based on the at least one impedance measurement.
Jimenez teaches a plurality of radial electrodes on a catheter for ablating a target tissue. Jimenez further teaches that each of the plurality of radial electrodes are configured for measuring impedance and a microcontroller is adapted to receive impedance measurements to determine the quality of electrode and tissue contact so that electrodes with good electrode tissue contacts are selected for delivery of RF energy which would then improve the energy delivery efficiency (col. 3, ln. 1-34; col. 4, ln. 21-28). Furthermore, Richardson teaches that impedances of a target tissue is monitored for changes in an ablation target region during ablation progress (col. 3, ln. 53-66). Given that Papalannou is concerned with identifying a target ablation region via the electrodes and performing RF ablation via the electrodes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further configure the electrodes of Papalannou and provide a control unit to monitor impedance to assess electrode tissue quality as well as ablation process or lesion formation as taught by the combination of Jimenez and Richardson, as doing so allows for the system to accurately determine electrode tissue contact, formation of ablation and improves efficiency of RF ablation energy. 
Response to Arguments
Applicant’s arguments, see Remarks filed on February 16, 2021 is acknowledged.
Applicant’s amendment of independent claims render the claim indefinite. Therefore, a new grounds of 112(b) rejection is made in above office action.
With respect to Applicant’s argument that Papaloannou (U.S. Pat. No. 10,034,707) and Selkee (U.S. Pat. No. 9,101,734) fails to disclose, teach, or suggest, in part, “a detachable element including: a body having a first flexibility, the body having a first end and a second end opposite the first end, the first end including a barbed stem configured to engage the distal portion of the elongate body, the barbed stem having a second flexibility less than the first 
Furthermore, Applicant’s remarks on page(s) 11-12 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claims 1 and 15. Given this lack of additional arguments against these rejections, each of the rejections under 35 U.S.C. 103(a) are tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        4/6/2021